RailroadCommissionof Texas
Austin,Texas

Gentlemen:                Attentionof Mr. C. F. Petet

                          OpinionNo. O-1951
                          Re: (1) Does the law governingthe
                              State Rangers in effectOctober,
                               1936, and still in effect,permit
                              State Rangers locatedat a point where
                              s legal strike ia in effectto accept
                              paymentof money from an officerof a
                              railroadas salary or money to cover their
                              expenses 1
                               (2) If not, what is the penaltysnd
                              to whom should chargesbe filed to correct
                              such conditions?

We are in receiptof your letter of recent date, requestingthe opinion
of this depsrtment,touchingthe above stated questions‘.We were subae-
quently informedby you that the State'Rangersinvolvedwere special
rangerspertainingto whom,~only, you requestedour opinion.

%,ection5 of Article 4413 (ll),Vernon'sAnnotatedCivil Statutes (Acts
 1935, 44th Leg., p. 444, ch. 181, Ill), provides:
     "(5).SpeciaL?,,';ers:The'Commiss:~x(PublicSafety Commission)
     ( :xreiithesisours) shall have authorityto appointsuch number of
     specialrangersas may be deemedadvisable,not to exceedThree
     B-mdred (300) in number; such rangersshall not have any connection
     with any Ranger Companyor Hi&way Motor Patrol;but~'they‘sh&ll  at
     ally times be subject to the orders of the Commissionand the
     Governorfor specialduty to the same extentas the other law
     enforcing'officersprovidedfor in this Act; such specialrangers,
     however,shall not have the authorityto enforceany lawa except
     those designedto protectlife and property,and such rangersare
     es-?eciallydenied the authorityto enforceany laws regulatingthe
     use of the State highwaysby motor truck and motor buses and other
     motor vehicles. Such rangersshsll not receiveany compensation
     from the State for their services,ond before the issuanceof the
     commissioneach such ranger shall enter into a good and sufficent
     bond executedby a Surety Companyauthorizedto do business in Texas
     in the sum of Twenty-fiveHundred ($S,>OO.OO) ,Dollars,~
                                                           approvedby
RailroadCommissionof Texas, Page #2   (O-1951)



    the Director,indemnifying  all personsagainstdamagesaccruingas
    th; :.r::ult
               of any illegalor unlawfulacts on the pert of such
    specialranger. All specialranger commissionashall expire on
    January .lstof the odd year after appointment,and the Directorcan
    revoke any specialranger commissionat any time for cause,and
    su?h officershall be designatedin the commissionas Special
    Rabd;er
          .

    "Providedfurtherthat the Commissionshall not issuemore then
    ten commissionato specialrangersfor employmentby any one person,
    firm or corporationat any one time, except during an emergency,
    when in the opinionof the Commissionit is necessaryin.the
    interestoP the public justiceto permit the employment'armore than
    ten."

It ia observedthat this statute,specificallycontemplatesthe emproyment
of specialrangersby persons,firms or corporations.The right to such
privateemployment,in the absenceof any enactmentto the contrary,
would authorleesuch specialrangersto acceptpaymentof money as a
salary or for expenses,by a railroadcorporation. The statutealso
provides,as will be observedfrom a readingthereof,that suoh special
rangersshell not receiveany compensationfrom the State for their services.

You are, therefore,respectfullyadvisedthat SpecialRangersmay accept
paymentof money, as salary or to cover expenses,from a railroadcorpo-
ration. This, of course,appliesonly to SpecialRangers,and not to the
regularTexas RangerForce, the members of which are compensatedby the
State. Accordingly,it becomesunnecessaryto answeryour secondquestion.

                                  Yours very truly,



                              s/ Zollie C. Steakley



                             .ByZollie C. Steakley
                                         Assistant
zcs:arr/ldw
APPROVEDFEB. 21, 1940
s/W. F. RMRR
FSR3T Acl&U.Trn.
ATTORNEYCEXERAL

APPROVEDO?l3IONCOMMITTEE
BY B. W. B.
CHAIRMAN